14 F.3d 599NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
David M. WILLIAMS, Plaintiff-Appellant,v.John C. NORTH, II, individually and as Associate Judge forthe Circuit Court for Talbot County and the Second JudicialCircuit for the State of Maryland;  Talbot County, Maryland,a/k/a The County Council of Talbot County, a municipal bodycorporate and politic;  James Wise, individually and asAssociate Judge for the Circuit Court for Caroline Countyand the Second Judicial Circuit for the State of Maryland;Caroline County, Maryland, a/k/a The Board of CountyCommissioners for Caroline County, a municipal bodycorporate and politic;  Donaldson C. Cole, Jr., individuallyand as Associate Judge for the Circuit Court for CecilCounty and the Second Judicial Circuit for the State ofMaryland;  Cecil County, Maryland, a/k/a The Board of CountyCommissioners for Cecil County, a municipal body corporateand politic;  Clayton C. Carter, individually and asAssociate Judge for the Circuit Court of Queen Anne's Countyand the Second Judicial Circuit for the State of Maryland;Queen Anne's County, a/k/a The Board of County Commissionersfor Queen Anne's County, Maryland, a municipal bodycorporate and politic;  George B. Rasin, Jr., individuallyand as Associate Judge for Kent County and Chief Judge ofthe Second Judicial Circuit for the State of Maryland;Jennifer Bodine;  Philip C. Foster;  Waller S. Hairston;Gail Handly;  Jeri Baker;  Joan B. Turner;  ChesapeakePublishing Corporation, a Delaware Corporation, Defendants-Appellees.
No. 93-1735.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 16, 1993.Decided Jan. 5, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore, No. CA-85-3088-K;  Frank A. Kaufman, Senior District Judge.
David M. Williams, appellant pro se.
Julia Melville Freit, Office of the Atty. Gen. of Maryland, Baltimore, MD, David Randolph Thompson, Cowdrey, Thompson & Karsten, P.A., Easton, MD, George C. Neir, Denton, MD, H. Norman Wilson, Jr., Elkton, MD, Alvin Ira Frederick, Eccleston & Wolf, Baltimore, MD, and Patrick E. Thompson, Grasonville, MD, for appellees.
D.Md.
AFFIRMED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Williams v. North, No. CA-85-3088-K (D.Md. Nov. 31, 1988;  Dec. 27, 1990;  May 7, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.